Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 11-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Subramanian (US Patent 8,652,624) in view of Hergenrother (US Patent 5,260,123).
Regarding Claim 1, Subramanian discloses a cushioning device (see Col. 1, Lines 49-52) comprising: at least one top layer comprising cured liquid polyurethane (see Col. 6, Lines 38-44 and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured); at least one bottom layer comprising at least one thermoplastic elastomer, or rubber, or both (see Col. 6, Lines 29-37 and 51-56).  Subramanian broadly describes a “cushioning device” and does not explicitly describe an exercise mat.  A cushioning device is a broad description of an exercise mat. Therefore, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the structure of Subramanian et al. to as an 
Regarding Claim 3, Subramanian discloses the at least one top layer comprising: texture (inherent); at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof. This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.

Regarding Claim 6, Subramanian discloses wherein: the at least top one layer operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer operable as an exercise surface and as a floor contact surface. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed 
Regarding Claim 11, Subramanian as modified teaches an exercise mat comprising: at least one top layer, comprising cured liquid polyurethane (see Col. 6, Line 43, “polyurethane” and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured); at least one bottom layer comprising at least one synthetic rubber and at least one natural rubber (Col. 6, Lines 30-37); and at least one middle layer (Hergenrother: 4) disposed between the at least one top laver and the at least one bottom laver, the at least one middle laver comprising at least a fabric (Hergenrother: Col. 17, Lines 19-34).
Regarding Claim 13, Subramanian discloses the at least one top layer also comprising: at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof.  This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.
Regarding Claim 16, Subramanian discloses the at least top one layer operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer operable as an exercise surface and as a floor contact surface.  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619